DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                                        NO. 12-07-00076-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          
IN
RE: LONGVIEW BAPTIST TEMPLE
AND
ROBERT GRAY, SR., §          ORIGINAL PROCEEDING
RELATORS
§          
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Relators have filed a motion to dismiss this original
mandamus proceeding.  The motion has been
signed by Relators’ attorney and represents that the parties have reached an
agreement to settle all claims in the underlying litigation.  A copy of the motion has been delivered to
all attorneys of record.  Because
Relators have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
our stay of the trial court proceedings is lifted, Relators’ motion is granted,
and this original proceeding is dismissed.  
Opinion
delivered March 30, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(PUBLISH)